DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3, 9 and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3/14 recites recite increased activity level by decreased activity and increased activity level which are indicative of going to the bathroom, voiding on a toilet and returning from the bathroom. The spec recites a first and second increased activity levels. The spec supports the first and second activity levels see [0025], however it does not provide support for the decreased level of activity. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9, 14, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3/14 recite “indicative of” which is relative terminology. Examiner notes that the same process of higher motion followed by lower motion followed by higher motion could also be “indicative of” someone getting up and walking around standing still and then walking again; watching TV going to the bathroom and returning without going to the bedroom at all; or other variations of high motion followed by low motion and then high motion again. Without further more limitations this terminology does not clearly define the metes and bounds of what is claimed and is indefinite.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites gathering data, determining out of bed events, the frequency of such events and to provide an indication.
The limitations of “determine” for an out of bed event, frequency of events and whether to provide an indication, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, the determinations in the context of this claim encompasses a user watching a video camera of a patient and keeping a tally on a piece of paper. When the data must come from a wearable it merely entails viewing the data to determine the tallies. The determination of whether to provide an indication merely requires basic math of subtracting one tally from another to determine if there has been an increase which one could perform either mentally or using a pen and paper. Furthermore, the additional claims do not claim anything beyond basic math concepts which can be performed by hand including but not limited to integration. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – of data gathering. The limitations of sensors “collecting” data is pre-solution activity of mere data gathering. The processor (ie “processing circuitry”) in computing steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining set parameters and calculate steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform setting and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally well-known, routine and conventional activity is not enough to add significantly more than the abstract idea itself. Per the Berkheimer requirement, the sensor system with motion sensing, bio-sensing (including HR) and processor/memory (or separate processing): (1) Sob see recitations below (discloses all of these); (2) US 20190001135 to Yoo discloses a wearable with the sensing and processing see Fig. 1-2, 8, [0081], [0131]; (3) US 20150351690 to Toth et al. discloses a wearable with the sensing and processing see [0062], [0233], Fig. 6; (4) US 20210020278 discloses a wearable with the sensing and processing see [0036]-[0038], [0040], [0087], [0098], Fig. 9; (5) US 20170332459 to Morrison et al. discloses sensing and processing see [0008], [0026], Claim 8;  (6) US 20110112418 to Field et al. a wearable with the sensing and processing see 12 Fig 1, Fig 12a-12b, [0064]. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sobol (Adam Sobol et al., US 20190209022) hereinafter Sob.
Regarding claim 1, an interpretation of Sob discloses a method comprising: 
detecting out-of-bed events of a patient ([0302], [0327]) based on sensor data from at least one sensor device ([0302] see also [0120], [0164]-[0167], Fig. 2F); 
determining a frequency of the detected out-of-bed events for the patient ([0302], [0322], Fig. 14A); and 
determining, based on the frequency of out-of-bed events for the patient, to provide a urinary tract infection (UTI) indication for the patient (Fig. 14A, [0302] including “. . . the number of times the 

Regarding claim 2, an interpretation of Sob further discloses wherein the sensor data comprises activity-level data of the patient ([0120], [0164]-[0167]).

Regarding claim 3, an interpretation of Sob further discloses wherein detecting out-of-bed events for the patient comprises confirming that the out-of-bed event is associated with a bladder-voiding event by at least detecting: 
a first increased activity level indicative of a first movement between a bedroom and a toilet ([0120], [0164]-[0166], [0302], [0322], [0327]; The recited portions disclose tracking using GNSS/GPS/Glonass etc. which would show the movement to and from the toilet. Additionally it recites using GPS and/or accelerometers/gyroscopes/magnetometers which also show increased activity indicative of the movement between the bedroom and a toilet); 

a second increased level indicative of a second movement between the toilet and the bedroom ([0120], [0164]-[0166], [0302], [0322], [0327]).

Regarding claim 4, an interpretation of Sob further discloses wherein the activity-level data comprises a heartrate of the patient ([0164], [0167], [0327], [0348]).

Regarding claim 5, an interpretation of Sob further discloses wherein the at least one sensor device comprises a wearable sensor device ([0120], Figs. 1, 2F).

Regarding claim 6, an interpretation of Sob further discloses wherein the at least one sensor device comprises an implantable medical device ([0192] including “which may include a subcutaneous implant.”).

Regarding claim 7, an interpretation of Sob further discloses wherein the at least one sensor device comprises an accelerometer ([0120], [0164]-[0167]).

 Regarding claim 8, an interpretation of Sob further discloses wherein the sensor data indicates a direction of motion of the patient ([0233], [0302] including “the number of times the patient gets up in the middle of the night and uses the bathroom . . . In one form, the activity data may be made up 

Regarding claim 9, an interpretation of Sob further disclosing wherein detecting out-of-bed events for the patient comprises: confirming that the out-of-bed event is associated with a bladder-voiding event by detecting a parameter ([0302], [0322]) comprising: 
a time duration of the first increased activity level ([0302] including “the number of times the patient gets up in the middle of the night and uses the bathroom . . . the amount of time a patient is sitting, standing or moving . . the greater the change in location or a reduction in the amount of time to achieve such change could be indicative of a greater activity level.”, [0327] See also [0120], [0164]-[0166]); 
a cumulative activity amount of the first increased activity level ([0302], [0165], [0327] see also [0164], [0166]); and 
determining whether the parameter falls within a threshold window indicative of a bladder-voiding event ([0301]-[0302], [0322], [0327]).



Regarding claim 11, an interpretation of Sob further discloses wherein the non-nocturia UTI symptom comprises: fatigue or tremors; fever or chills (6300 Fig. 14A, [0322], [0324] see also 100 Fig. 1, 2F, [0121], [0164]); agitation or restlessness; lower back pain; painful urination; or presyncope or syncope.

Regarding claim 12, an interpretation of Sob discloses a system comprising: 
at least one sensor device configured to collect sensor data ([0120], [0164]-[0167], Fig. 2F); and 
processing circuitry ([0157]-[0159], [0163]) configured to: 
detect out-of-bed events of a patient based on the sensor data ([0302], [0322], [0327]); 
determine a frequency of the detected out-of-bed events for the patient ([0302], [0322], [0327] Fig. 14A); and 
determine, based on the frequency of out-of-bed events for the patient, to provide a urinary tract infection (UTI) indication for the patient (Fig. 14A, [0302] including “. . . the number of times the patient gets up in the middle of the night . . . the number of times the patient gets up in the middle of the night and uses the bathroom,”, [0322] including “determine if the person P being monitored is at risk of developing a UTI . . . if a significant deviation from the baseline-established a norm is detected. In the non-limiting example shown, a significant deviation may be a greater than 35% change in one or 

Regarding claim 13, an interpretation of Sob further discloses wherein the sensor data comprises activity-level data of the patient ([0120], [0164]-[0167]).

Regarding claim 14, an interpretation of Sob further discloses wherein detecting out-of-bed events for the patient comprises confirming that the out-of-bed event is associated with a bladder-voiding event by at least detecting: 
a first increased activity level indicative of a first movement between a bedroom and a toilet ([0120], [0164]-[0166], [0302], [0322], [0327] including “”; The recited portions disclose tracking using GNSS/GPS/Glonass etc. which would show the movement to and from the toilet. Additionally it recites using GPS and/or accelerometers/gyroscopes/magnetometers which also show increased activity indicative of the movement between the bedroom and a toilet); 
a decreased activity level indicative of a bladder-voiding event ([0120], [0164]-[0166], [0302], [0322], [0327]; The recited portions disclose tracking using GNSS/GPS/Glonass etc. which would show the user stationary at the toilet. Additionally it recites using GPS and/or 
a second increased level indicative of a second movement between the toilet and the bedroom ([0120], [0164]-[0166], [0302], [0322], [0327]).

Regarding claim 15, an interpretation of Sob further discloses wherein the activity-level data comprises a heartrate of the patient ([0164], [0167], [0348], [0327]).

Regarding claim 16, an interpretation of Sob further discloses wherein the at least one sensor device comprises a wearable sensor device ([0120], Figs. 1, 2F).

Regarding claim 17, an interpretation of Sob further discloses wherein the at least one sensor device comprises an implantable medical device ([0192] including “which may include a subcutaneous implant.”).

Regarding claim 18, an interpretation of Sob further discloses wherein the at least one sensor device comprises an accelerometer ([0120], [0164]-[0167]).

Regarding claim 19, an interpretation of Sob further discloses wherein the sensor data indicates a direction of motion of the patient ([0233], [0302] including “the number of times the patient gets up in the middle of the night and uses the bathroom . . . In one form, the activity data may be made up exclusively of changes in location data over time”, [0322], [0327] see also [0120], [0164], [0166]), and wherein detecting at least one of the out-of-bed events comprises detecting: a first direction of motion from a bedroom to a toilet ([0233], [0302], [0322], [0327] see also [0120], [0164]-[0166]; The recitations 

Regarding claim 20, an interpretation of Sob further discloses wherein detecting out-of-bed events for the patient comprises: confirming that the out-of-bed event is associated with a bladder-voiding event by detecting a parameter ([0302], [0322]) comprising: 
a time duration of the first increased activity level ([0302] including “the number of times the patient gets up in the middle of the night and uses the bathroom . . . the amount of time a patient is sitting, standing or moving . . the greater the change in location or a reduction in the amount of time to achieve such change could be indicative of a greater activity level.”, [0327] See also [0120], [0164]-[0166]); 
a cumulative activity amount of the first increased activity level ([0302], [0165], [0327] see also [0164], [0166]); and 
determining whether the parameter falls within a threshold window indicative of a bladder-voiding event ([0301]-[0302], [0322], [0327]).

Regarding claim 21, an interpretation of Sob further discloses wherein the sensor data comprises first sensor data, the processing circuitry further configured to receive, from the at least one sensor device ([0120], [0167], [0302], [0322], [0324], Fig. 14A), second sensor data indicative of a non-nocturia UTI symptom for the patient, wherein determining to provide the UTI indication comprises 

Regarding claim 22, an interpretation of Sob further discloses wherein the non-nocturia UTI symptom comprises: fatigue or tremors; fever or chills (6300 Fig. 14A, [0322], [0324] see also 100 Fig. 1, 2F, [0121], [0164]); agitation or restlessness; lower back pain; painful urination; or presyncope or syncope.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200375519 see Figs. 3-8; EP 1541085 see Fig. 5 and 10. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506. The examiner can normally be reached Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        23 November 2021